Citation Nr: 9926807	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-33 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1971.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in January 1993 at the age of 62.  His 
death certificate indicates that the immediate cause of death 
was acute myocardial infarction; no contributing causes were 
listed.  

3.  The veteran was not service-connected for any condition 
at the time of his death.  

4.  It is at least as likely as not that the veteran's two 
episodes of chest pain in service were signs and symptoms of 
heart disease.  

5.  There is no reasonable medical probability that any real 
or perceived chronic stress was a major contributing factor 
in the veteran's death.  


CONCLUSION OF LAW

The veteran's death was caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, she has presented a claim which 
is not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant and available 
facts have been properly developed.  

The veteran died on January [redacted], 1993, at the age of 62.  
He was not service-connected for any disability at the time of 
his death.  His death certificate reveals that the immediate 
cause of death was acute myocardial infarction; no conditions 
contributing to the immediate cause of death were listed.  An 
autopsy was not performed.  

In March 1993, the appellant submitted a claim for the cause 
of the veteran's death.  The RO denied the claim in June 
1993, and the case came before the Board in January 1996, 
which denied it as not well grounded.  That decision was 
predicated on findings that there was no competent medical 
evidence showing a causal link between the fatal myocardial 
infarction and service.  In May 1996, the appellant filed a 
motion for reconsideration and in August 1996 the motion was 
denied.  In September 1998, the case again came before the 
Board, this time on a new and material evidence basis.  The 
Board reopened the claim, finding that new and material 
evidence had been submitted, but remanded for complete copies 
of legal and medical documents previously alluded to in 
support of the appellant's contentions.  Following submission 
of this material, the Board requested an opinion from an 
independent medical expert in May 1999.  The case is now 
ready for Board decision.  

The provisions of 38 U.S.C.A. § 1310 (West 1991) and 
38 C.F.R. § 3.312 (1998) require that, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a service-connected disorder either caused or 
contributed substantially or materially to cause the 
veteran's death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

In its initial review of the veteran's service medical 
records, the Board found no definite evidence of hypertension 
or of heart disease.  These records show that in March 1970 
the veteran had a brief episode of substernal squeezing chest 
pain which lasted several minutes followed by a blood 
pressure reading of 140/95.  This pain was attributed to 
emotional stress related to family problems, which he had 
been undergoing for the past several days.  When he had 
another episode of chest pain several days later, the 
corpsman referred him to a medical doctor.  Although both an 
electrocardiogram (EKG) and physical examination were 
accomplished, both results were stated to be within normal 
limits, with the pain attributed to the veteran's hiatal 
hernia with duodenal spasm.  The separation examination 
report noted that the heart and vascular system were normal, 
with no abnormalities noted by the examining physician.  The 
veteran's blood pressure at that time was 126/84.  

Post-service medical records beginning in September 1982 
reveal that the veteran was being treated for headaches, with 
high blood pressures recorded in September, October, and 
November 1982.  In September 1983, an examiner noted a high 
blood pressure reading and the first evidence of a heart 
murmur. 

The greater part of the medical evidence submitted to the 
Board consisted of deposition and hearing testimony 
pertaining to extensive litigation relating to a Workers' 
Compensation claim for the veteran's post-service industrial 
accident in November 1984 and his subsequent death allegedly 
from physical and psychological residuals of that accident.  
Deposition evidence from physicians was discrepant, however, 
as to the type of cardiac disorder causing his death, the 
significance of the chest pain in service, and the effects of 
hypertension and of job or injury-related stress in causing 
his demise.  Because of the inconclusive evidence, therefore, 
the Board requested an expert medical opinion from an 
independent cardiologist.  

Pursuant to Board request, in May 1999, Peter C. Gazes, M.D., 
Professor of Medicine and Distinguished Clinical University 
Professor of Cardiology at the Medical University of South 
Carolina, submitted an opinion.  Dr. Gazes stated that he had 
reviewed the evidence in the veteran's claims file.  He noted 
that the veteran in 1964 had been given a diagnosis of hiatus 
hernia with evidence of minimal reflux.  In March 1970, at 
which time he was 39 years of age, he had an episode of 
substernal squeezing pain with radiation to the left shoulder 
and arm, which lasted two to four minutes.  Blood pressure at 
that time was recorded as 140/98.  The following day he had 
another episode of substernal chest pain, with blood pressure 
recorded as 139/104, which was not as severe as the first 
attack.  Electrocardiograms were not taken at these times.  
In March 1970, an electrocardiogram was performed, but only 
two leads were recorded.  Later in March, the veteran 
underwent a full 12-lead electrocardiogram, which shows 0.5 
mm ST segment depression inferolaterally that could be a 
normal variant.  There is no further mention of any chest 
discomfort in the service medical records.  He was discharged 
from the service in March 1971.  The blood pressure reading 
at discharge was 126/87.  

Dr. Gazes observed that, in September 1983, for the first 
time, a harsh grade III/VI systolic ejection murmur was noted 
throughout the precordium loudest along the upper left 
sternal border, but radiating down to the apex, but not up to 
the carotids.  It decreased in intensity with the Valsalva 
maneuver and increased with exertion.  An electrocardiogram 
in December 1983 showed non-specific ST depression and left 
ventricular hypertrophy by voltage criteria.  An EKG in 
December 1984 showed non-specific ST depression at 1 mm with 
low amplitude T waves.  In January 1984, the previously 
reported murmur was again found.  In August 1987 he had two 
episodes of nose bleed, with blood pressure at 150/90.  In 
January 1993, without any recent symptoms being reported, 
sudden death occurred.  

Dr. Gazes stated that the symptoms in March 1970 could have 
been due to ischemia secondary to coronary artery disease.  
From his blood pressure recordings, the veteran apparently 
had hypertension at least as early as 1970.  As for the 
murmur recorded in September 1983, Dr. Gazes suspected that 
this would be aortic stenosis, rather than related to 
ischemic papillary muscle with mitral regurgitation secondary 
to coronary artery disease.  Sudden death can occur with 
aortic stenosis, but this is unusual, as most individuals 
have warning symptoms prior to sudden death such as heart 
failure, syncope, or angina.  His conclusion is, therefore, 
that the veteran's sudden death could be related to coronary 
disease with ischemia and/or infarction and arrhythmia.  

From his interpretation of the evidence, as stated above, Dr. 
Gazes found it at least as likely as not that the veteran had 
died as a result of heart disease and that it is at least as 
likely as not that he had exhibited signs or symptoms of 
heart disease in service.  He added that, based on the 
evidence, stress would not be a causal factor of the 
veteran's death, but could be considered only as an 
aggravating factor.  He thus concluded that it is not a 
reasonable medical probability that any real or perceived 
chronic stress was a major contributing factor in his death.  

Accordingly, based on the above opinion by Dr. Gazes, the 
Board grants service connection for the cause of the 
veteran's death.  

ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

